Name: 2004/651/EC: Council Decision of 13 September 2004 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditor of the Banca dÃ¢ Italia
 Type: Decision
 Subject Matter: accounting;  personnel management and staff remuneration;  EU institutions and European civil service;  Europe;  monetary economics
 Date Published: 2004-09-23

 23.9.2004 EN Official Journal of the European Union L 298/23 COUNCIL DECISION of 13 September 2004 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditor of the Banca dItalia (2004/651/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank, annexed to the Treaty establishing the European Community, and in particular to Article 27.1 thereof, Having regard to Recommendation ECB/2004/17 of the European Central Bank of 30 July 2004 to the Council of the European Union on the external auditor of the Banca d'Italia (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) The mandate of the current external auditors of the Banca d'Italia has expired and will not be renewed. It is therefore necessary to appoint external auditors from the financial year 2004. (3) The Governing Council of the ECB recommended the Council to approve the appointment, starting from the financial year 2004, for a renewable period of three years, of new external auditors of the Banca d'Italia, which were selected by it in accordance with its public procurement rules. (4) It is appropriate to follow the recommendation of the Governing Council of the ECB and to amend Decision 1999/70/EC (2) accordingly, HAS DECIDED AS FOLLOWS: Article 1 Article 1(6) of Decision 1999/70/EC shall be replaced by the following: 6. PricewaterhouseCoopers SpA is hereby approved as the external auditor of the Banca d'Italia as from the financial year 2004, for a renewable period of three years. Article 2 This Decision shall be notified to the European Central Bank. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 13 September 2004. For the Council The President B. R. BOT (1) OJ C 202, 10.8.2004, p. 1. (2) OJ L 22, 29.1.1999, p. 69. Decision as last amended by Decision 2003/799/EC (OJ L 299, 18.11.2003, p. 23).